Citation Nr: 1440654	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss disability based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for pancreatic cancer, to include as due to exposure to herbicides based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for the cause of the Veteran's death.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty March 1957 to August 1977, to include service in Vietnam.  The Veteran died in May 2010.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, and a March 2011 rating decision of the RO in St. Paul, Minnesota.

In August 2012, the Appellant and her daughter testified at a hearing held at the Wichita RO before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the appellant's claim to continue the Veteran's service connection and increased rating claims was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the appellant's request for substitution was granted.  The claims discussed herein have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.  

When this case was before the Board in March 2014, it was remanded to the Agency of Original Jurisdiction (AOJ).  Subsequent to the remand, the AOJ granted one of the issues on appeal, service connection for larynx cancer, but continue to deny the remaining claims.  The claims other than service connection for larynx cancer are now before the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by no worse than Level I in the right ear and Level VI in the left ear.

2.  The Veteran's pancreatic cancer and liver cancer were not present within one year after the Veteran's discharge from service, and are not shown to be etiologically related to the Veteran's active service or service-connected disabilities.

3.  The Veteran died in May 2010 due to pancreatic cancer due to or as a consequence of metastasis to liver.

4.  At the time of the Veteran's death, service connection was in effect for tinnitus, rated 10 percent disabling, and bilateral hearing loss, rated noncompensable.  A June 2014 rating decision also awarded service connection for larynx cancer, rated noncompensable; his combined total rating was 10 percent.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Pancreatic cancer was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  Liver cancer was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran filed a claim for increased rating for hearing loss in April 2008.  This claim was denied by the RO in July 2008.  He filed claims for liver and pancreas cancer in July 2008, and larynx cancer in August 2008; these claims were denied in May 2009.  The Veteran died in May 2010, during the appeal period of these claims.  His widow substituted herself for these appeals.  She filed a claim for service connection for cause of the Veteran's death in July 2010.  This claim was denied in March 2011.  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

The Veteran was informed consistent with the VCAA as to his claims in May 2008 (hearing loss) and August 2008 (liver and pancreas cancer).  In a September 2010 letter, the RO informed the appellant of the evidence needed to substantiate her claim for cause of death, and informed her of the evidence that she should submit and that the RO would obtain on her behalf.  She was informed in detail as to her substitution claims in April 2012.  She has been informed consistent with the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007) as to the cause of death claim.  To the extent that sufficient notice was not provided until after the initial adjudication of any of the claims, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims were reviewed by the Agency of Original Jurisdiction (AOJ) in a May 2014 supplemental statement of the case.  In this Supplemental Statement of the Case, the question of whether there existed a causal relationship between the service-connected larynx cancer and the claimed cancers was fully addressed.  As explained below, the Board has determined that entitlement to service connection for the cause of the Veteran's death and pancreatic and liver cancers is not warranted.  Similarly, an increased rating is not being granted for hearing loss.  Consequently, no effective date will be assigned, so the failure to provide notice with respect to that element of the claim is no more than harmless error.

The Board also finds the appellant has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file.  The appellant testified before the undersigned.  Following Remand, treatment records identified by the appellant, from Tulsa Vet Center, were sought but it was determined that they did not exist but that records from Tulsa outpatient center, which is next door, were of record.  A VA medical opinion was rendered as to the cause of death and service connection claims in May 2014.  

The Board also finds that no additional development is necessary.  The opinion rendered in May 2014 is thorough, responsive, uncontroverted by any other medical evidence or opinion of record and addresses all pertinent evidence.  The Board considers it adequate for rating purposes.  Evidentiary development in this matter is complete to the extent possible.  The appellant has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met. 

As noted above, the appellant also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which she presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence the appellant is required to submit in this case; and (2) based on the contentions as well as the communications provided to the Appellant by VA, it is reasonable to expect that the Appellant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the appellant has been continuously represented by an experienced national service organization and has submitted argument in support of the claims.  These arguments have referenced the applicable law and regulations necessary for a grant of benefits.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary to prevail on these claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

Accordingly, the Board will address the merits of the claims.

II.  Claim 1-Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

III.  Claim 1-Analysis and Discussion

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability on appeal. 

In April 2008, a VA audiology assessment and hearing aid fitting of the Veteran was conducted.  Audiology testing revealed that the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
50
70
51
LEFT
60
55
80
85
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 68 percent in the left.  The examiner diagnosed bilateral mixed hearing loss with results indicating severe hearing loss in the left ear.  The Veteran reported his hearing aids were too loud, and they were turned down to the point where the Veteran was pleased with the fit and sound, and he was instructed to return to the clinic as needed.  

The above audiology test results reveal an exceptional pattern of hearing impairment in the left ear.  38 C.F.R. § 4.86(b) (2013).  When the Veteran's left ear hearing loss is evaluated under Table VIA for an exceptional pattern of hearing impairment, it warrants the assignment of hearing Level VI.  This is the same result as if Table VI were used.  Level I hearing in the right ear and Level VI hearing in the left ear warrant the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII. 

In July 2008, a VA audiology consultation of the Veteran was conducted.  Audiology testing revealed that the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
50
70
51
LEFT
60
55
80
85
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 68 percent in the left.  The examiner diagnosed bilateral mixed hearing loss.  

The above audiology test results reveal an exceptional pattern of hearing impairment in the left ear.  38 C.F.R. § 4.86(b) (2013).  When the Veteran's left ear hearing loss is evaluated under Table VIA for an exceptional pattern of hearing impairment, it warrants the assignment of hearing Level VI, the same as if he was evaluated under Table VI.  Again, Level I hearing in the right ear and Level VI hearing again in the left ear still only warrant the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII. 

On review of the record, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met at any point during the appeal period.  Although the audiological evaluation clearly shows bilateral hearing loss, the hearing loss does not meet the compensable level under the rating schedule. 

Specifically, the evidence shows that the Veteran's service-connected bilateral hearing loss disability is manifested by no worse than Level I in the right ear and Level VI hearing in the left ear.  Applying these results to the Table VII chart results in a noncompensable disability evaluation. 

For the period of the appeal, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In the present case the Veteran in essence asserted his hearing was worse, and his widow has asserted that as well.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here neither the Veteran nor the Appellant has presented any evidence that the examinations were defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the reports do not show that the Veteran reported to the examiners that he had limitations due to his hearing loss other than difficulty hearing others.

The Board has considered the statements made by the Veteran and his spouse regarding his hearing loss.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the claim for a compensable rating for bilateral hearing loss is denied.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected bilateral hearing loss disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order.

IV.  Claims 2-4-Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.5 (2013).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, Ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600, 42608 (2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

V.  Claims 2-4-Analysis and Discussion

The Appellant contends that the Veteran's death and his pancreatic and liver cancer were a result of his naval service, specifically his Vietnam service.  

Neither pancreatic cancer nor liver cancer were present in service or until many years following his separation from service in 1977.  Extensive private treatment records show that pancreas and liver cancers were diagnosed in 2006.  A 1989 ENT record also shows a diagnosis of leukoplakia with squamous cell carcinoma of the left vocal cord in 1988 and with receiving multiple radiation treatments.  

A VA medical opinion was obtained in May 2014.  The examiner reviewed the claims folder.  The examiner opined that the larynx cancer, a presumptive agent orange disease, completely resolved after the radiation treatment in 1989.  He further opined that the Veteran's death was less likely than not caused by in-service injury, event or illness.  He explained that medical records show clear diagnosis of metastatic neuroendocrine carcinoma of the pancreas with hepatic (liver) metastasis, diagnosed in 2006, long after service and not a presumptive disease of agent orange.  He observed that the cancer of the liver and pancreas were distinctly different and not related to the Veteran's vocal cord/larynx cancer of squamous cell carcinoma.  

Addressing service connection for pancreas and liver cancer, the Board finds that these chronic diseases were not shown in service or for many years following service.  It is uncontroverted that the diseases listed as the cause of the Veteran's death were not present in service.  Furthermore, pancreatic and liver cancers are not presumptive diseases based on herbicide exposure, therefore, service connection based on this presumption is not warranted.  See 38 C.F.R. § 3.309(e).  Moreover, all of the evidence, including that pertinent to service, fails to establish that either disease was incurred in service.  See 38 C.F.R. § 3.303(d), see also Combee.  The May 2014 medical opinion is uncontroverted evidence against these claims.  The Board finds the opinion to be well-supported and not inconsistent with the record.  The examiner also noted that the cancers that were listed as the cause of death were not related to or caused by service-connected larynx cancer, thus service connection on a secondary basis is not supported.  The Board adopts the VA examiner's opinion since it is sound and there is no competent evidence of record to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Here, there is no evidence showing that the conditions that caused death were incurred in service or are proximately due to service-connected disability.  The examiner explained that the service-connected larynx cancer was not related to the pancreatic and liver cancers that caused his death.  

The conditions that caused death were not present in service or for many years thereafter.  Again, the Board finds the May 2014 VA medical opinion against the claim to be the most competent and probative evidence of record regarding the etiology of the Veteran's liver and pancreatic cancers and death due to the same in relation service. 

The Board acknowledges that the Appellant believes that the Veteran's service-connected condition larynx cancer was a direct cause of his death or was related to the conditions that caused death, but there is simply no medical evidence to establish this fact.  In fact, the competent evidence is against the this theory.  Nor is there any other competent evidence of record linking the Veteran's pancreatic and liver cancers to his active service.  There is no competent evidence to show these were due to his presumed herbicide exposure.

Consistent with 38 C.F.R. § 5107(b) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board has carefully considered the Appellant's lay statements and testimony.  The Board has considered the Appellant's statements that the Veteran's death was related to his service.  The Board does not doubt the sincerity in her belief and emphasizes that it is established that he was in Vietnam.  However, as a layperson, the Appellant is not competent to attribute the Veteran's symptoms and diagnosis.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death, as well as the claims of service connection for pancreatic and liver cancers.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

A compensable rating for bilateral hearing loss disability, based upon substitution of the appellant as the claimant, is denied.

Service connection for liver cancer, to include as due to exposure to herbicides, based upon substitution of the appellant as the claimant, is denied.

Service connection for pancreatic cancer, to include as due to exposure to herbicides, based upon substitution of the appellant as the claimant, is denied.

Service connection for the cause of the Veteran's death is denied.  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


